Citation Nr: 1546330	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1971 to May 1973.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for the claimed disability.  

In January 2015, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing is of record.

The Board must initially determine whether new and material evidence has been submitted to reopen the claim for service connection prior to addressing the claim on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The claim for service connection for a right knee disability was previously denied by a January 1974 rating decision.  The Veteran was notified of this decision in January 1974, and he did not perfect an appeal.

2.  Evidence received since the January 1974 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran has a current diagnosis of right knee chondromalacia patella and the evidence is in equipoise on whether it is etiologically related to service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is reopening and granting the claim for service connection for a right knee disability, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

New and Material Evidence 

In this case, the Veteran originally applied for service connection for his knees in August 1973.  His claim was disallowed by rating action in January 1974 because he failed to report for a scheduled examination.  The Veteran did not appeal the determination and it became final.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered. 38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

In this case, the claim was previously denied as the Veteran failed to report to a VA examination and essentially there was no evidence of a current diagnosis of a knee condition.  Evidence received subsequent to the January 1974 rating decision includes private treatment records that diagnose chondromalacia patella of the right knee.  Accordingly, presumed credible, new and material evidence has been received and the claim is reopened.


Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Right Knee Disability

The Veteran contends that he injured his right knee during active duty in May 1973.  He states that he was in an accident in which he was standing inside of a military vehicle when the vehicle was rear-ended.  He was thrown forward and both of his legs were pinned under the dashboard and his knees were hyperextended.  The Veteran asserts that he has experienced a gradual increase of right knee pain over the years.  See the January 2012 statement; August 2013 notice of disagreement; May 2014 VA Form 9.

The Veteran has a current diagnosis of chondromalacia patella in the right knee.  A July 2013 private treatment record from Dr. M.S. shows a diagnosis of mild chondromalacia patella.  Dr. M.S. also noted that the Veteran had right knee pain and weakness, and prescribed physical therapy.  Thus, the current disability requirement for service connection for a right knee disability is satisfied.  

The evidence of record is in equipoise on the issue of whether the Veteran's right knee was injured in service.  The Veteran is competent to describe injuring his right knee in a vehicle crash.  He is also competent to report symptoms such as pain, as that is perceivable by use of his senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  The Veteran's lay statements are found to be credible because they have been consistent and are consistent with the circumstances of his service.  The available service treatment records (STRs) do not contain any mention of a right knee injury report during active duty; however, a treatment record from May 1, 1973 indicates that the Veteran was seen for a sprained left knee the night before.  The record indicates that the Veteran had mild effusion and tenderness.  There are also lay statement from R.H., C.H., and G.C. stating that the Veteran complained of knee injuries and pain since he separated from service in 1973.  There is also a lay statement from G.B. noting that the Veteran complained of pain in his knees since they met in the early 1980s.  Thus, there is competent and credible evidence of right knee symptoms in service and since service separation.

The evidence of record is also in equipoise on the issue of whether the Veteran's current right knee disability is related to an in-service injury.  A December 2011 VA examination noted a diagnosis of degenerative arthritis but did not clearly specify which knee was affected.  In the remarks, however, the examiner reported that the Veteran had a history of knee injuries in service, with very gradual progression until an injury in 2006 which led to arthroscopic examination and treatment of torn meniscus.  Damaged ACL was not repaired.  He now has significant degenerative joint disease of the left knee and "may have some minimal right knee arthritis as well, although this is not clinically significant at present."  The examiner opined that there was a possibility that some of his knee symptoms could related to the in-service injury.  In January 2015, the Veteran testified in a Board hearing that after the in-service injury to his knee, he was seen several times at the Newark, New Jersey VA hospital due to bilateral knee pain.  The Board notes that the New Jersey VA health care system was unable to retrieve records from 1973 to 1975 for the Veteran.  A May 1978 Caldwell prescription record noted a diagnosis of chondromalacia and prescribed a Palumbo knee brace; however, this did not specify for which knee the brace was required.  An April 2006 private record of M.D.S. noted that the Veteran was seen for both knees and in discussing the right knee indicated he was "not sure if when he was in the military he had prior injury to that knee.  He thinks he saw a doctor in Germany for this but is concerned if he might have an ACL rupture on the right knee."  The Veteran also testified that the in-service accident was such that it was impossible for him to injure his left knee, for which he is currently service-connected, and not also injure the right knee.  He stated that he currently wears bilateral knee braces constantly, that he had to give up jogging in the early 1980s because it hurt his knees, and that his knees have gotten worse over the years.  He noted that his weight has not contributed to his knee pain, as he has always been "average size" and at the time of the hearing weighed only 11 pounds more than the weight noted on his separation examination.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, further efforts could be made to obtain the Veteran's post-service medical records and a medical opinion addendum could be obtained regarding the nature and etiology of the Veteran's current right knee disability.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Here, although STRs are silent for mention of a right knee injury and post-service treatment records could not be located for the time period immediately after service, the Board finds the lay evidence relating the in-service injury to the current right knee disability to be competent and credible.  Furthermore, the VA examiner indicated there was a possibility that the knee symptoms could be related to the in-service injury.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for a right knee disability is warranted.     



ORDER

New and material evidence having been received, the appeal to reopen service connection for a right knee disability is granted.

Service connection for a right knee disability is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


